Exhibit 10.12
PIKE ELECTRIC CORPORATION
Restricted Share Award Agreement
for [2008 / 2005] Omnibus Incentive Compensation Plan
THIS RESTRICTED SHARE AWARD AGREEMENT (this “Award Agreement”) is entered into
as of [Date] by and between Pike Electric Corporation, a Delaware corporation
(the “Company”), and [Employee] (the “Recipient”) pursuant to the Pike Electric
Corporation [2005 / 2008] Omnibus Incentive Compensation Plan (the “Plan”).
Statement of Purpose
Recipient has a relationship with the Company or an Affiliate as an employee,
officer, director or consultant thereof (as applicable, the “Relationship”).
This Award Agreement sets forth the terms and conditions of an award of shares
of the Company’s Common Stock, $0.001 par value, (“Shares”) that are subject to
certain restrictions on transfer and risks of forfeiture and other terms and
conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing and the covenants hereinafter
set forth, the Company and Recipient agree as follows:
SECTION 1. Grant of Restricted Shares. The Company hereby grants to Recipient
[Number] Shares (the “Restricted Shares”), which are subject to the terms and
conditions stated in this Award Agreement and the Plan, which are incorporated
into this Award Agreement. In the event of any conflict between the terms of the
Plan and the terms of this Award Agreement, the terms of this Award Agreement
shall govern. Unless otherwise stated herein, in the event of any conflict
between the terms of this Award Agreement and the terms of any employment or
other agreement between Recipient and the Company or an Affiliate, the terms of
such agreement will govern.
SECTION 2. Definitions. Capitalized terms used but not defined herein have the
meanings ascribed thereto in the Plan. The following terms have the meanings set
forth below:
“Business Day” means a day on which the New York Stock Exchange is open.
“Cause” has the meaning set forth in the employment or other agreement between
Recipient and the Company or an Affiliate or, in the absence thereof, shall mean
(i) Recipient’s fraud, embezzlement or misappropriation with respect to the
Company or its Affiliates, (ii) Recipient’s material breach of this Agreement or
any other agreement between Recipient and the Company or an Affiliate which is
not cured within 15 days (or any shorter cure period in such other agreements)
after Recipient’s receipt of written notice thereof from the Company or an
Affiliate, (iii) Recipient’s breach of fiduciary duties to the Company, its
Affiliates or their stockholders, (iv) Recipient’s conviction or plea of nolo
contendere in respect of a felony or of a misdemeanor involving moral turpitude,
(v) violation of the Company’s substance abuse policy resulting in termination
of employment, or (vi) Recipient’s willful or negligent misconduct that has a
material adverse effect on the property or business of the Company or an
Affiliate.

 

 



--------------------------------------------------------------------------------



 



“Disability” has the meaning set forth in any long-term disability plan of the
Company or an Affiliate in which Recipient participates or, in the absence
thereof, shall mean the inability of Recipient, due to the condition of
Recipient’s physical, mental or emotional health, effectively to perform
Recipient’s duties with the Company or an Affiliate consistent with Recipient’s
Relationship with or without reasonable accommodation for a continuous period of
more than 90 days or for 90 days in any period of 180 consecutive days, as
determined by a physician retained by the Company (and Recipient hereby
authorizes the disclosure and release to the Company of such determination and
all supporting medical records).
“Retirement” means termination of employment with the Company and its
Affiliates, other than for Cause or due to Recipient’s death or Disability,
after the attainment of age 591/2 and completion of at least 10 years of service
(as determined under the Pike Electric, Inc. 401(k) Plan).
“Vesting Date” means the date on which Recipient’s rights with respect to all or
a portion of the Restricted Shares subject to this Award Agreement may become
fully vested, and the restrictions set forth in this Award Agreement may lapse,
as provided in Section 3(a) of this Award Agreement.
SECTION 3. Vesting and Delivery of Shares.
(a) Vesting. On each Vesting Date set forth below, Recipient’s rights with
respect to the number of Restricted Shares that corresponds to such Vesting
Date, as specified in the chart below, shall become vested and the restrictions
set forth in this Award Agreement with respect thereto shall lapse, provided
that Recipient must continue to have its Relationship with the Company or an
Affiliate on the relevant Vesting Date, except as otherwise determined by the
Committee in its sole discretion or as otherwise provided in Section 4 below or
in an employment or other agreement between Recipient and the Company or an
Affiliate.

                              Number of Restricted       Percentage of Award    
Shares Vesting on       Vested on Vesting Date     Vesting Date   Vesting Date  
(%)     (#)  
 
               
Grant Date
    0       0  
 
               
First Anniversary of Grant Date
    33.33     [Number]  
 
               
Second Anniversary of Grant Date
    33.33     [Number]  
 
               
Third Anniversary of Grant Date
    33.33     [Number]  

 

2



--------------------------------------------------------------------------------



 



(b) Delivery of Shares. On or following the date of this Award Agreement,
certificates issued in respect of the Restricted Shares shall be registered in
Recipient’s name and deposited by Recipient, together with a stock power
endorsed in blank, with the Company or such other custodian as may be designated
by the Committee or the Company, and shall be held by the Company or other
custodian, as applicable, until such time, if any, as Recipient’s rights with
respect to the Restricted Shares become vested. Upon the vesting of Recipient’s
rights with respect to Restricted Shares, the Company or other custodian, as
applicable, shall deliver such certificates to Recipient or Recipient’s legal
representative.
SECTION 4. Termination of Relationship. Unless the Committee determines
otherwise, and except as otherwise provided in an employment or other agreement
between Recipient and the Company or an Affiliate, Recipient’s rights with
respect to any unvested Restricted Shares awarded under this Award Agreement,
including any payments or benefits related thereto, shall terminate upon the
termination of Recipient’s Relationship; provided, however, that for termination
of Recipient’s Relationship due to Recipient’s Retirement, death or Disability,
any unvested Restricted Shares shall become fully vested as of the date of such
Retirement, death or Disability.
SECTION 5. No Rights as a Stockholder. Prior to the Vesting Date of a Restricted
Share, Recipient shall not be entitled to exercise any voting rights with
respect to such Restricted Share and shall not be entitled to receive dividends
or other distributions with respect thereto.
SECTION 6. Non-Transferability of Restricted Shares. Unless otherwise provided
by the Committee in its discretion, Restricted Shares may not be sold, assigned,
alienated, transferred, pledged, attached or otherwise encumbered except as
provided in Section 9(a) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of Restricted
Shares in violation of the provisions of this Section 6 and Section 9(a) of the
Plan shall be void.
SECTION 7. Withholding, Consents and Legends.
(a) Withholding. The delivery of Shares pursuant to Section 3(b) of this Award
Agreement is conditioned on satisfaction of any applicable withholding taxes in
accordance with Section 9(d) of the Plan. If the Company does not withhold or
deduct any amounts for taxes, Recipient shall be solely responsible for the
payment of any Federal, state, local or other applicable taxes in respect of the
amounts payable to Recipient under this Award Agreement.
(b) Consents. Recipient’s rights in respect of the Restricted Shares are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable.
Such consents may include, without limitation, Recipient’s (i) consenting to the
Company’s supplying to any third-party recordkeeper of the Plan such personal
information as the Committee deems advisable to administer the Plan,
(ii) consenting to the waiver of any data privacy rights Recipient may have with
respect to such information and (iii) authorizing the Company and any Affiliate
to store and transmit such information in electronic form.

 

3



--------------------------------------------------------------------------------



 



(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which Recipient may be
subject under any applicable securities laws). The Company may advise the
transfer agent to place a stop order against any legended Shares.
SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 10. Dispute Resolution.
(a) Jurisdiction and Venue. Notwithstanding any provision in an employment or
other agreement between Recipient and the Company or an Affiliate, Recipient and
the Company irrevocably submit to the exclusive jurisdiction of (i) the United
States District Court for the District of Delaware and (ii) the courts of the
State of Delaware for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. Recipient and the Company agree
to commence any such action, suit or proceeding either in the United States
District Court for the District of Delaware or, if such suit, action or other
proceeding may not be brought in such court for jurisdictional reasons, in the
courts of the State of Delaware. Recipient and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in Delaware with respect to any matters to
which Recipient has submitted to jurisdiction in this Section 10(a). Recipient
and the Company irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Award
Agreement or the Plan in (A) the United States District Court for the District
of Delaware or (B) the courts of the State of Delaware, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
(b) Waiver of Jury Trial. Recipient and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either may have to a trial by jury
in respect to any litigation directly or indirectly arising out of, under or in
connection with this Award Agreement or the Plan.
(c) Confidentiality. Recipient hereby agrees to keep confidential the existence
of, and any information concerning, a dispute described in this Section 10,
except that Recipient may disclose information concerning such dispute to the
court that is considering such dispute or to Recipient’s legal counsel (provided
that such counsel agrees not to disclose any such information other than as
necessary to the prosecution or defense of the dispute).

 

4



--------------------------------------------------------------------------------



 



SECTION 11. Notice.
(a) Written Notices. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

         
If to the Company:
  Pike Electric Corporation    
 
  100 Pike Way    
 
  Mt. Airy, NC 27030    
 
  Attn: General Counsel    
 
       
If to Recipient:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
(b) Electronic Notices. Notwithstanding any other provision of this Section 11,
the Committee may, in its sole discretion, decide to deliver any documents
related to this Award or future Awards that may be granted under the Plan by
electronic means or request Recipient’s consent to participate in the Plan by
electronic means. Recipient hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an online or electronic system established and maintained by the Committee or
another third party designated by the Committee.
SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.
SECTION 13. No Employment. Nothing contained in this Award Agreement confers,
intends to confer or implies any rights to an employment or other relationship
or rights to a continued employment or other relationship with the Company or
its Affiliates in favor of Recipient or limits the ability of the Company or its
Affiliates to terminate, with or without cause, in its sole and absolute
discretion, the Relationship with Recipient, subject to the terms of any written
employment or other agreement between Recipient and the Company or an Affiliate.
SECTION 14. Beneficiary Designation. By executing and returning a Beneficiary
Designation Form, Recipient may designate a beneficiary to receive payment in
connection with the Award in the event of Recipient’s death while in service
with the Company or an Affiliate. If Recipient does not designate a beneficiary
or if Recipient’s designated beneficiary does not survive Recipient, then
Recipient’s beneficiary will be Recipient’s estate. Any Beneficiary designation
must be made on a form approved by the committee and is effective only upon
receipt by the Committee.

 

5



--------------------------------------------------------------------------------



 



SECTION 15. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair Recipient’s rights under this Award Agreement shall not to that extent be
effective without Recipient’s consent. Notwithstanding the preceding sentence,
this Award Agreement and the Restricted Shares shall be subject to the
provisions of Section 7 of the Plan, including being subject to amendment by the
Company by action of the Board or the Committee without the consent of Recipient
for purposes of maintaining compliance with Section 409A of the Code.
SECTION 16. Severability. In the event any provision of this Award Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Award Agreement, and the Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included. This Award Agreement, together with the Plan, constitutes
the final understanding between Recipient and the Company regarding the Award.
Any prior agreements, commitments or negotiations concerning the Award are
superseded. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Award Agreement shall affect or be used to
interpret, change or restrict, the express terms and provisions of this Award
Agreement; provided, however, that in any event this Award Agreement shall be
subject to and governed by the Plan.
SECTION 17. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[signatures on next page]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

                      RECIPIENT:    
 
                         
 
  Name:            
 
           

                      PIKE ELECTRIC CORPORATION    
 
               
 
  By:                          
 
      Name:   J. Eric Pike    
 
      Title:   Chairman, CEO & President    

 

 